Citation Nr: 1332075	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial increased rating for a right wrist fracture with strain, currently evaluated as 10 percent disabling.  

2. Entitlement to an initial increased rating for cervical strain, currently evaluated as 10 percent disabling.  

3. Entitlement to an initial increased rating for irritable bowel syndrome (IBS) for the period prior to January 4, 2012, evaluated as noncompensable.  

4. Entitlement to an initial increased rating for IBS for the period from January 4, 2012, evaluated as 30 percent disabling.  

5. Entitlement to service connection for ankylosing spondylitis, to include reactive arthritis and degenerative joint disease.  

6. Entitlement to service connection for a sacroiliac joint disability, to include sacroiliac disease.  

7. Entitlement service connection for a bilateral hip disability, to include bilateral hip strain.  

8. Entitlement service connection for a bilateral hand disability, claimed as bilateral hand weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1998 to February 2006.  He also had prior active duty for training and inactive duty for training periods in the Reserve Officers' Training Corps program (ROTC).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  In that decision, the RO granted claims of service connection for right wrist strain, cervical strain, and IBS.  The RO denied claims of service connection for ankylosing spondylitis and degenerative joint disease of the lumbar spine, a sacroiliac joint instability, a bilateral hip condition and bilateral hand weakness.  

In May 2013, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

The issue of service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an April 2012 statement and on the record at the May 2013 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his appeal with respect to the claims of initial increased ratings for right wrist strain and cervical strain, as well as IBS for the period from January 4, 2012.  

2.  Prior to January 4, 2012, the IBS is show to be productive of a disability picture that more nearly approximates severe diarrhea with more or less constant abdominal distress.  

3. Ankylosing spondylitis was incurred in service.  

4. The evidence of record shows that sacroiliac disease is related to ankylosing spondylitis.  

5. The evidence of record shows that bilateral hip strain is caused by the Veteran's ankylosing spondylitis.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals by the Veteran have been met for the claims of initial increased ratings for right wrist strain, cervical strain and for IBS for the period from January 4, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for the assignment of an initial 30 percent evaluation for IBS prior to January 4, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2013).  

3. The criteria for an award of service connection for ankylosing spondylitis have been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, (2013).  

4. The criteria for an award of service connection for sacroiliac disease have been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  

5. The criteria for an award of service connection for bilateral hip strain have been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this decision, the Board grants entitlement to service connection for ankylosing spondylitis and the associated sacroiliac and hip joint disability.  As this represents a complete grant of these benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.  

The Veteran's IBS claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, as well as post-service reports of VA and private treatment and examination.  While the Veteran has asserted that some service treatment records have been lost, these records do not pertain to the time period of the increased rating on appeal.  

Moreover, the statements in support of the claim are of record, including testimony provided at a May 2013 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified for the increased rating on appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's initial increased claim on appeal.  

Further regarding the duty to assist, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the transcript of the May 2013 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim.  The Veteran has not raised complaints regarding the conduct of the hearing, nor has his representative, who was present at the hearing.  The Board finds the duties to notify and to assist have been met.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by VA in April 2012 and in person at the May 2013 Board hearing, the Veteran withdrew the issues of initial increased ratings for right wrist strain and cervical strain, and for IBS for the period from January 4, 2012.  There remain no allegations of errors of fact or law for appellate consideration for these claims.  The Board does not have jurisdiction to review these appeals, and they are dismissed.  

Initial increased rating for IBS prior to January 4, 2012

As background, in January 2007, the RO granted service connection for IBS pursuant to DC 7319 with a noncompensable evaluation effective February 25, 2006 (date of discharge from service).  In August 2007, this rating was continued.  In March 2012, the RO increased the rating to 30 percent from January 4, 2012.  In April 2012, the Veteran expressed satisfaction with the 30 percent rating from January 4, 2012, but wished to continue his appeal for the prior period.  At the May 2013 Board hearing, the Veteran and his representative confirmed that 30 percent rating from January 4, 2012 onward was no longer on appeal.  (Transcript, p 2.)  The Board will therefore consider the period prior to January 4, 2012.  

In April 2012, the Veteran wrote that since 2006, he had bowel disturbances (loose to diarrhea), gas, an immediate urge to use the bathroom and stomach cramping relieved by going to the bathroom.  His other statements to VA and to his clinicians were consistent with this assertion (see October and November 2006 VA nurse practitioner notes; January 2007 VA gastroenterology and Dr. D.C. records; 2007 and 2008 VA records; and his October 2008 appeal statement).  

The question for consideration is whether the symptoms reflected in the record for the period in question entitle the Veteran to a higher evaluation. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2013).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2013).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Board has also considered whether the Veteran is entitled to staged ratings.  Hart, 21 Vet. App. 505.  However, as will be discussed, no staged ratings are warranted by the evidence in the file.  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114 (2013).  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).  

IBS is an unlisted condition in the rating schedule.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

IBS is rated by analogy to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, DC 7319; the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under DC 7319, concerning irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 0 percent rating is assigned for mild symptoms (disturbance of bowel function with occasional episodes of abdominal distress).  A 10 percent rating is assigned for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).  The highest rating, 30 percent, is awarded for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).  

In reviewing the evidence of record in the present case, the Board finds that the IBS disability picture more nearly resembles the criteria for a 30 percent evaluation throughout the rating period on appeal.  

In August 2006, the Veteran attended a VA examination.  He reported a bowel condition with recurrent episodes of diarrhea since 2003.  It did not affect general body health or weight.  He did not have abdominal pain.  He reported intermittent diarrhea, as often as every three weeks lasting up to one week.  Within the past year he had 12 attacks.  He could perform daily functions during flare ups and there was no functional impairment.  His nutritional status was good.  The diagnosis was IBS, which did not cause anemia or malnutrition.  

Although the August 2006 VA examination report stated that there was no  abdominal pain, the competent and credible statements of the Veteran show that he did have such continuous pain throughout the time prior to January 4, 2012, especially prior to having a bowel movement.  Given such reported symptomatology, the 30 percent evaluation under DC 7319 is warranted.

The Board has considered whether any alternate DCs might afford a still-higher evaluation.  However, the Board finds that DC 7319 best approximates the Veteran's symptoms, as he has mainly complained of pain, diarrhea, and constant abdominal distress.  38 C.F.R. § 4.114 makes clear that ratings under DCs 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  The Board has determined that the overall disability picture warrants elevation to the highest rating for DC 7319.  In any case, other DCs in 38 C.F.R. § 4.114 tend to require some presence or combination of anemia, vomiting, anorexia, extensive leakage and/or weight loss; while a private record notes possible anemia, such was not definitive and in any case the weight of the evidence does not show any combination of the above symptoms.  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2013).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case.  The Veteran described his gastrointestinal symptoms, which are typical for his disability.  The schedular rating takes such symptoms into account in the DC by listing specific symptoms along with their severity.  The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected IBS.  The evidence does not present an exceptional disability picture.  

In sum, the Board finds that a 30 percent evaluation, but no higher, is warranted throughout the rating period in question.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Service connection for ankylosing spondylitis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  Competency and credibility determinations inform the probative value of the evidence of record as a whole.  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  See 38 U.S.C.A. § 1154(b) (2013).  The Veteran here has alleged combat and that ankylosing spondylitis was either incurred in service due to the stress of service, or in the alternative, worsened in service.  Also, when the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding the first element of service connection, the Board finds the Veteran has a current diagnosis of ankylosing spondylitis that was confirmed as a diagnosis in 2005 (see January rheumatology consultation and X-rays) while he was in service.  Shedden, 381 F.3d 1163, 1167.  

The Board has reviewed records from Dr. D.C., a private rheumatologist, who contends the Veteran has reactive arthritis (see January 2007 and May and June 2009 partial records).  However, her opinions are less probative than the VA treatment records showing that reactive arthritis was considered but continuously note a diagnosis of ankylosing spondylitis and follow up for this disease (see February and September 2007, July 2008 and January 2012 VA records).  Also, VA examiners found ankylosing spondylitis (see December 2006 and August 2008 opinions) as well as military clinicians (see March 2006 Dr. A.T. email).  In any case, both reactive arthritis (otherwise known as Reiter syndrome) and ankylosing spondylitis fall under the same classification as seronegative spondyloarthropathies.  Dorland's Illustrated Medical Dictionary, p 1779 (31st ed. 2007).  

The Board now turns to the second element of service connection, the existence of a disease or injury in service.  In this case, the analysis requires consideration of the presumption of soundness.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (West 2002) (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs); Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the condition of ankylosing spondylitis was not noted upon entry into service.  This case is unusual in that the Veteran had periods of active duty for training and inactive duty for training prior to his active duty period of service because he was in the Reserve Officers' Training (ROTC) program; he had one report of medical examination (RME) in June 1996 and then only had two statements of exemption from further medical examinations (dated October 1996 and May 1998) before entering active duty in May 1998.  

The Board has found many records showing concern for the Veteran's fitness for duty due to back and hip problems (see November 1994 to October 1995 records).  Notably, a March 1995 bone scan showed equivocal results for ankylosing spondylitis.  However, his June 12, 1996 RME showed his spine and musculoskeletal system were normal and found he was a "normal healthy male."  On his report of medical history (RMH), he reported recurrent back pain, but denied a bone, joint or other deformity; arthritis; or rheumatism.  He reported he was taking "Day Pro" and "had some bad back and hip problems."  The clinician noted that he took nonsteroidal anti-inflammatories and his problems did not inhibit daily activities; he hadn't missed any days of work but sometimes had to take it easy while running.  

Further records also dated June 12, 1996, reflect a consultation where the doctor stated that since he had not been able to come off his medication, he did not meet the entrance examination requirements.  A memorandum dated the following day showed a temporary disqualification because his chronic back pain was medically disqualifying but also potentially correctable; the decision was deferred.  He was cleared for "camp" but could not participate in any other military training.  Prior to the beginning of the school year he had to show that his condition no longer existed or that it required a permanent waiver.  If he could not do so, he would lose his scholarship.  

In October 1996, the Veteran signed a form titled "Medical examination (statement of exemption)" where he acknowledged undergoing a medical examination in conjunction with advanced camp on or about June 1996 and stating that there was no change in his condition.  The Veteran wrote on this form that his physical condition had neither worsened nor improved.  Another memorandum which appears to be dated in November 1996 stated the Veteran's medical condition was evaluated by the cadet command surgeon and he remained medically qualified for service.  In May 1998, he signed the same form as in October 1996.  

The Board finds that although concerns were noted regarding a hip and back disorder, no relevant disability was noted on the June 1996 entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness thus applies as to the Veteran's claim of service connection for ankylosing spondylitis.  If the Board is to find that the presumption of soundness is rebutted and that the Veteran's ankylosing spondylitis preexisted service, it must find first find that clear and unmistakable evidence shows that ankylosing spondylitis preexisted service.  Horn, 25 Vet. App. at 234.  

The Board has reviewed the entire record and finds no clear and unmistakable evidence establishing that the ankylosing spondylosis preexisted service.  In this regard, there was some discussion by clinicians of the Veteran having a HLA-B27 defect prior to service.  The Board finds that HLA-B27 is a potential genetic precursor to acquiring ankylosing spondylitis (see March 2006 Dr. A.T. email and December 2006 VA opinion).  Therefore, the Board concludes that this defect is separate from ankylosing spondylitis, which is an actual disease for which the presumptions of soundness and aggravation would apply.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

The December 2006 examiner, in addressing the interplay between HLA-B27 and ankylosing spondylitis, essentially stated that the actual link between these genetic markers and the disease was an unknown.  A February 2007 VA rheumatology consultation noted only "onset in his 20s" (which included part of his military service period).  The March 2006 email from Dr. A.T. only concluded that by a preponderance of the evidence (at least as likely as not) that ankylosing spondylitis existed prior to service, as did the August 2008 VA examiner opinion.  This standard is below that of clear and unmistakable evidence, which must be undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

A January 2006 memorandum from Dr. M.D., a division surgeon in the Army, pointed out that the Veteran was evaluated by several physicians (including a rheumatologist) prior to service and no unfitting condition was ultimately identified.  Then, while in service he was diagnosed with ankylosing spondylitis.  She expressed doubt that the back pain he experienced prior to service was attributable to ankylosing spondylitis and questioned whether any medical clinician was able to ascertain the exact time he developed ankylosing spondylitis.  

The multiple opinions here serve to show that it is not clear and unmistakable that the ankylosing spondilitis preexisted service.  Accordingly, the presumption of soundness is not rebutted and the disability is deemed incurred in service.  Horn, 25 Vet. App. at 236.  The second element for service connection has therefore been met.  Shedden v. Principi, 381 F.3d at 1167.  

Finally, since ankylosing spondylitis was diagnosed in 2005, while the Veteran was on active duty, the Board finds a nexus between this disability and service.  Thus, the third element of service connection has been met.  Accordingly, service connection for ankylosing spondylitis is warranted.  

Service connection for a sacroiliac joint disability and a bilateral hip disability

In addition to the above, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

As established above, ankylosing spondylitis is service-connected.  The Veteran has alleged that he has hip and sacroiliac joint disabilities that are also related to service.  Among the many complaints of orthopedic, hip, and sacroiliac joint pain in service, a 2005 lumbar spine X-ray showed sacroiliitis and no other abnormalities; a February 2009 X-ray also showed bilateral sacroiliitis of the hips, the left worse than right, with no bony ankylosis.  

At the September 2012 VA examination for the hips, the Veteran was diagnosed with bilateral hip strain and was noted to have sacroiliac disease, which was associated with the ankylosing spondylitis.  The onset of hip pain was in 2000 and he was diagnosed with ankylosing spondylitis in 2005.  The examiner stated it was at least as likely as not that bilateral hip strain was caused by the ankylosing spondylitis and sacroiliac disease.  His complaints dated to the time of the back complaints later found to be ankylosing spondylitis.  The examiner stated it was a known medical fact that upwards of one third of ankylosing spondylitis patients would have hip pain as part of their symptomatology.  In explaining the diagnosed bursitis on active duty, the examiner stated that any hip pain in service was due to the ankylosing spondylitis.  

The Board finds the elements for service connection have been met and are satisfied as to the current diagnoses of sacroiliac disease and bilateral hip strain.  These disabilities were noted as the source of pain in service and have been found to be related to the service-connected ankylosing spondylitis.  38 C.F.R. § 3.310; Shedden v. Principi, 381 F.3d at 1167.  Service connection for these disabilities as secondary to ankylosing spondylitis is warranted.  


ORDER

The claim for an initial increased rating for right wrist strain, currently 10 percent disabling, is dismissed.  

The claim for an initial increased rating for cervical strain, currently 10 percent disabling, is dismissed.  

A 30 percent rating, but no higher, for IBS prior to January 4, 2012 is granted.  

The claim for an initial increased rating for IBS from January 4, 2012, currently 30 percent disabling, is dismissed.  

Service connection for ankylosing spondylitis is granted.  

Service connection for sacroiliac disease is granted.  

Service connection for bilateral hip strain is granted.  



REMAND

With respect to the remaining claim of service connection for a bilateral hand disability, the Board finds that a remand is required to ensure that all service personnel records are associated with the file, to provided for a search for any lost service treatment records, to request all records for Dr. D.C. (the Veteran only submitted partial records in 2013 for this physician) and for an opinion regarding whether there is a current diagnosis for a bilateral hand disability and if so, whether it is related to service or any other service-connected disability.  See, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain all service personnel records from the service department.  If they are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. As the Veteran has stated some of his service treatment records were lost when he was in Iraq, ask him to identify the time period during which the lost records were created (see May 2013 Board Hearing Transcript, pp 4-5) and request such records from the service department.  Document the attempts to locate these records and, if the service department states they are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. With any necessary assistance from the Veteran, request all records from Dr. D.C.  If they are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4. After the above development is completed, send the claims file to a VA medical professional who is qualified to determine the nature and etiology of any diagnosed bilateral hand disability, to include arthritis.  A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.  All necessary testing should be conducted.  

If a bilateral hand disability is diagnosed, the examiner review the entire file, to include any treatise or medical articles submitted.  Then the examiner should answer the following questions: 

* Is it as least as likely as not (a 50 percent or greater probability) that any bilateral hand disability was incurred in or related to service?  Note the prior August 2006 VA examination report showing no pathology for the hands.
  
* Is it as least as likely as not that any bilateral hand disability was caused by or due to the service-connected ankylosing spondylitis?  Note the internet article/treatise information submitted by the Veteran (marked in the file) and February 2007 and July 2008 VA rheumatology records.
  
* Is it as least as likely as not that any bilateral hand disability was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected ankylosing spondylitis?  

o If any bilateral hand disability is aggravated by the service-connected ankylosing spondylitis, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected ankylosing spondylitis.  

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  

5. Review the evidence and re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond to it.  Then the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


